Name: Commission Regulation (EEC) No 1986/85 of 16 July 1985 on the supply of common wheat to the people's Republic of Mozambique as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 7. 85 Official Journal of the European Communities No L 186/17 COMMISSION REGULATION (EEC) No 1986/85 of 16 July 1985 on the supply of common wheat to the People's Republic of Mozambique as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down the implementing rules for 1985 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2543/73 f), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 6 May 1985 the Commission of the Euro ­ pean Communities decided to grant, under Commu ­ nity measures, various quantities of cereals to certain non-member countries and beneficiary organizations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to ]be supplied and the supply conditions ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in Annex I hereto shall implement the mobilization and supply proce ­ dures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in Annex I hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . I2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14. 12. 1982, p. 1 . 0 OJ No L 54, 23. 2. 1985, p. 1 . ( «) OJ No 106, 30 . 10 . 1962, p. 2553/62. f) OJ No L 263, 19 . 9 . 1973, p. 1 . (8) OJ No L 192, 26. 7. 1980, p. 11 . ') OJ No L 334, 21 . 11 . 1981 , p . 27. No L 186/ 18 Official Journal of the European Communities 19 . 7. 85 ANNEX I 1 . Programme : 1985 2. Recipient : IMBEC, E.E., CP 4229, Maputo  destinado aos desvios n ° 1 25 da Empresa do Abas ­ tecimento da Cidade de Maputo e n ° 32 da Companhia Industrial da Matola  telex 6-206 IMBEC MO MAPUTO 3. Place or country of destination : Mozambique 4. Product to be mobilized : common wheat 5. Total quantity : 30 000 tonnes 6. Number of lots : two  No 1 : 22 000 tonnes  No 2 : 8 000 tonnes 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex : OFIBLE 200 490 F) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : 14,5 % maximum) 10. Packaging : in bulk +  lot 1 : 460 000 empty new jute sacks, minimum weight 500 g, of a capacity of 50 kilograms, 200 needles and sufficient twine  lot 2 : 165 000 empty new jute sacks, minimum weight 500 g, of a capacity of 50 kilograms, 100 needles and sufficient twine  marking on the bags in letters at least 5 cm high : TRIGO / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing :  No 1 : 22 000 tonnes : Maputo  No 2 : 8 000 tonnes : Beira 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 30 July 1985 16. Shipment period : 1 August to 10 September 1985 1 7. Security : 6 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2. The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Mozambique, c/o 'Diplomatic Bag', Berlaymont 1 /123, 200, rue de la Loi, B-1049 Brussels . 19 . 7. 85 Official Journal of the European Communities No L 186/ 19 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters 'Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 7 000 SCA Arcis-sur-Aube, F- 1 0700 Arcis-sur-Aube Magasin Vilette (51 ) 3 900 SCARM, boÃ ®te postale 34, F-10101 Momilly-sur-Seine Magasin ThenneliÃ ¨res (10) 3 780 SCA Marnaise, 34, avenue du gÃ ©nÃ ©ral Leclerc, boÃ ®te postale 155, F-51008 ChÃ ¢lons-sur-Marne Magasin Nuisemeat/Code (51 ) 6 000 SCA Arcis-sur-Aube, F- 1 0700 Arcis-sur-Aube Charmont (10) 7 516,71 UNCAC, 83, avenue de la Grande ArmÃ ©e, F-75782 Paris Cedex 16 Grande-Paroisse (77) 1 803,29 Silos de BonniÃ ¨res, quai de la Seine, F-78270 BonniÃ ¨res-sur-Seine Magasin BonniÃ ¨res (78)